DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.	The applicant argues that “first, Smith does not disclose the same interactions between the external voice assistant and the client device as claimed by Applicant”.
Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Smith does teach the reading aloud of content by the voice assistant. Smith teaches the capability of using several types of voice assistants on the devices that exist in the network of devices. It is well known in the art the voice assistants can perform various tasks, such as playing back content and also reading content back to the user. Such evidence of this is found in Smith in at least one example in Col. 3, lines 42-55 where Smith discloses that, for instance, during set-up, a NMD may output audible prompts to provide network set-up information, such as the name of the wireless LAN (e.g., a service set identifier (“SSID”)) and/or a wireless password. Further, the NMD may output audible prompts to provide account information for one or more cloud-based VAS(s) to facilitate configuration of those services with the NMD using voice input, as an alternative to using a GUI. After outputting an audible prompt, the NMD may listen for a voice response by the user and then determine an intent of the voice response. Through these voice inputs, the NMD may obtain set-up information for one or more cloud-based VAS(s) without necessarily requiring the user using a smartphone app or other GUI to set-up the cloud-based VAS. This, however, is only one example of how a voice assistant is capable of having interactions with the user by reading content aloud. 
Furthermore, the applicant argues that “although the Office Action properly acknowledges that Smith is silent regarding the UEM enterprise-data subject matter, the mere mention of a UEM system and associated data in Andrews is not enough to cure the deficiencies of Smith. Andrews is silent regarding external voice assistants and therefore provides no suggestion of how to incorporate the use of an external voice assistant with a client device for accessing the potentially sensitive files of a UEM system”.
Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that although Andrews does not specifically teach the environment of an external voice assistant with a client device, Andrews does mention the use of voice recognition and voice commands, in Col. 32, lines 50-67. Andrews allows for the use of voice commands in the IHS (Information handing system) in order to provide for increased productivity. Incorporating this capability into the invention of Smith would result in the claimed invention because one of ordinary skill in the art would be motivated to combine these elements because IHSs provide users with capabilities for accessing, creating, and manipulating data, and often implement a variety of security protocols in order to protect this data (Andrews; Col. 1, Lines 33-35). Further, as mentioned above, voice commands would provide for increased productivity. Thus, Smith and Andrews teach the entirety of the claimed invention as claimed in independent claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent 11200900 B2; hereinafter “Smith”) in view of Andrews et al. (US Patent 10855619 B1; hereinafter “Andrews”).

As per claims 1, 8 and 15, Smith discloses:	A system, non-transitory computer readable medium and method for securely accessing enterprise data using an external voice assistant device comprising:	a memory storage including a non-transitory, computer-readable medium comprising instructions (Smith; Fig. 2A, item 213; Col. 9, Lines 26-29); and 	a processor that executes the instructions to carry out stages (Smith; Fig. 2A, item 212; Col. 9, Lines 29-31) comprising:	receiving, at a client device, a voice query from the external voice assistant device over a first network, wherein the client device acts as a voice service for the external voice assistant device in connection with a wake word (Smith; Fig. 1B; Col. 7, Lines 50-67 – the NMDs (networked microphone device / client device) 103 are configured to interact with the VAS (external voice assistant device) 190 over a network via the network 111 and the router 109… when an NMD identifies in the detected sound a potential wake word. The identification causes a wake-word event, which in turn causes the NMD to begin transmitting detected-sound data to the VAS 190); 	processing the voice query at the client device to extract an intent and at least one slot from the voice query (Smith; Col. 8, Lines 4-24 - Upon receiving the stream of sound data, the VAS 190 determines if there is voice input in the streamed data from the NMD, and if so the VAS 190 will also determine an underlying intent in the voice input; Col. 30, Lines 12-23 - the local NLU 776 may determine an intent with one or more slots, which correspond to respective keywords); 	determining whether a response to the voice query can be generated using local enterprise data on the client device (Smith; Col. 35, Lines 3-41 – using the local library (local enterprise data) and local NLU to detect keywords. A determination is made when a keyword contained in the local library is detected);
requesting, by the client device, additional enterprise data from a management server in an instance where a speaker of the voice query is authenticated, the additional enterprise data including content that is readable (Smith; Col. 39, lines 10-29 - In further examples, the NMD 703 may identify a user based on a previously-provided “voice print” based on their unique voice. The voice assistant service and/or the media playback system 100 may maintain or have access to this voice print. When the user provides voice input to the NMD 703, the NMD 703 may query voice assistant service for accounts matching the user's voice, in an effort to find the user's particular account. If the voice assistant service finds a matching account, the voice assistant service may provide the NMD 703 with the authentication information. Further, the NMD 703 may output a user identification (e.g., email address) to confirm that the correct account was identified. The conversation 881 continues with the user 123 providing a user input 881h indicating a response to the audible prompt 881g. Since the response in the user input 881h is affirmative, the NMD 703 configures the NMD 703 with the Alexa voice assistant service. The NMD 703 outputs another example audible prompt 881i, which notifies the user 123 that the Alexa voice assistant service is now set-up on the NMD 703); and 	generating the response to the voice query based on the determination, including causing the external voice assistant to read aloud the content (Smith; Col. 35, Lines 15-28 - another example voice input 780 may be “play my favorites in the Kitchen” with “play” again being the command keyword portion (corresponding to a playback command) and “my favorites in the Kitchen” as the voice utterance portion. When analyzing this voice input 780, the NLU 776 may recognize that “favorites” and “Kitchen” match keywords in its library 778. In particular, “favorites” corresponds to a first parameter representing particular audio content (i.e., a particular playlist that includes a user's favorite audio tracks) while “Kitchen” corresponds to a second parameter representing a target for the playback command (i.e., the kitchen 101h zone. Accordingly, the NLU 776 may determine an intent to play this particular playlist in the kitchen 101h zone; Col. 3, lines 42-55 - For instance, during set-up, a NMD may output audible prompts to provide network set-up information, such as the name of the wireless LAN (e.g., a service set identifier (“SSID”)) and/or a wireless password. Further, the NMD may output audible prompts to provide account information for one or more cloud-based VAS(s) to facilitate configuration of those services with the NMD using voice input, as an alternative to using a GUI. After outputting an audible prompt, the NMD may listen for a voice response by the user and then determine an intent of the voice response. Through these voice inputs, the NMD may obtain set-up information for one or more cloud-based VAS(s) without necessarily requiring the user using a smartphone app or other GUI to set-up the cloud-based VAS).
	Smith, however, fails to disclose wherein the local enterprise data is previously received and managed as part of a unified endpoint management (“UEM”) system.	Andrews does teach wherein the local enterprise data is previously received and managed as part of a unified endpoint management (“UEM”) system (Andrews; Col. 28, Lines 35-46 - deployment of a workspace may include provisioning of certain aspects of the workspace via a cloud resources and also configuring local resources on the IHS for supporting local aspects of the workspace. In other instances a workspace may also be deployed by transmitting a workspace definition to an IHS where it is used to build and operate a workspace that runs locally on the IHS while interoperating with the workspace orchestration service; Col. 17, Lines 40-44 - A Unified Endpoint Management (UEM) module 311 may be configured to support the described orchestration of workspaces on various different IHSs that may be utilized by a particular user).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Smith to include wherein the local enterprise data is previously received and managed as part of a unified endpoint management (“UEM”) system, as taught by Andrews, because IHSs provide users with capabilities for accessing, creating, and manipulating data, and often implement a variety of security protocols in order to protect this data (Andrews; Col. 1, Lines 33-35).	
	As per claims 2, 9 and 16, Smith in view of Andrews discloses:	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, wherein the determination includes: querying a local application based on the intent and slot (Smith; Col. 34, Lines 54-62 - Notably, even in the second mode, the NMD 703 may forego sending any data representing the detected sound S.sub.D (e.g., the messages M.sub.V) to a VAS when processing a voice input 780b including a local wake word. Rather, the voice input 780b is processed locally using the local voice input pipeline 777. Accordingly, speaking a voice input 780b (with a local keyword) to the NMD 703 may provide increased privacy relative to other NMDs that process all voice inputs using a VAS); and receiving a result from the local application that includes the local enterprise data, wherein the generated response includes at least a portion of the result (Smith; Col. 35, Lines 15-28 - another example voice input 780 may be “play my favorites in the Kitchen” with “play” again being the command keyword portion (corresponding to a playback command) and “my favorites in the Kitchen” as the voice utterance portion. When analyzing this voice input 780, the NLU 776 may recognize that “favorites” and “Kitchen” match keywords in its library 778. In particular, “favorites” corresponds to a first parameter representing particular audio content (i.e., a particular playlist that includes a user's favorite audio tracks) while “Kitchen” corresponds to a second parameter representing a target for the playback command (i.e., the kitchen 101h zone. Accordingly, the NLU 776 may determine an intent to play this particular playlist in the kitchen 101h zone).

	As per claims 3, 10 and 17, Smith in view of Andrew discloses:	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, wherein generating the response to the voice query further comprises: transmitting the extracted intent and at least one slot to a management server over the first network (Smith; Col. 8, Lines 4-24 - Upon receiving the stream of sound data, the VAS 190 determines if there is voice input in the streamed data from the NMD, and if so the VAS 190 will also determine an underlying intent in the voice input; Col. 30, Lines 12-23 - the local NLU 776 may determine an intent with one or more slots, which correspond to respective keywords); and receiving the response to the voice query from the management server over the first network (Smith; Col. 8, Lines 4-24 - The VAS 190 may next transmit a response back to the MPS 100, which can include transmitting the response directly to the NMD that caused the wake-word event. The response is typically based on the intent that the VAS 190 determined was present in the voice input).

	As per claims 4, 11 and 18, Smith in view of Andrew discloses:
	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, wherein generating the response to the voice query further comprises: determining that the first network is unavailable (Smith; Col. 41, Lines 49-53 -  the NMD 703 determines that the NMD 703 does not have a connection to the Internet. As such, the conversation 884 continues with the NMD 703 outputting an audible prompt 884d indicating that the home Internet connection appears to be down); transmitting the extracted intent and at least one slot to a management server over a second network (Smith; Col. 42, Lines 58-67 - the NMD 703 determines that the Amazon VAS is down or otherwise unavailable. Since the Amazon VAS is temporarily unable to process the voice input 886a, the NMD 703 outputs an audible prompt 886d indicating that the Amazon VAS is unavailable and asking the user 123 if they would like to process the voice input 886a locally. Since the voice input 886e includes an affirmative response, the NMD 703 processes the voice input locally and then provides a audible prompt 886f indicating that the command in the voice input 886a was carried out); and receiving the response to the voice query from the management server over the second network (Smith; Col. 8, Lines 4-24 - The VAS 190 may next transmit a response back to the MPS 100, which can include transmitting the response directly to the NMD that caused the wake-word event. The response is typically based on the intent that the VAS 190 determined was present in the voice input).
	As per claims 5, 12 and 19, Smith in view of Andrew discloses:
	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, wherein generating the response to the voice query further comprises: determining that the first network is unavailable (Smith; Col. 41, Lines 49-53 -  the NMD 703 determines that the NMD 703 does not have a connection to the Internet. As such, the conversation 884 continues with the NMD 703 outputting an audible prompt 884d indicating that the home Internet connection appears to be down); storing the extracted intent and at least one slot in the memory storage (Smith; Col. 25, Lines 42-47 - In operation, the one or more buffers 768—one or more of which may be part of or separate from the memory 713 (FIG. 7A)—capture data corresponding to the detected sound S.sub.D. More specifically, the one or more buffers 768 capture detected-sound data that was processed by the upstream AEC 764 and spatial processor 766); transmitting the extracted intent and at least one slot to a management server over the first network when the first network becomes available (Smith; Col. 42, Lines 32-34 - As such, the NMD 703 outputs the audible prompt 884f, which indicates that the Internet connection is back online. The user 123 then provides the voice input 884g for processing by the Amazon VAS); and receiving the response to the voice query from the management server over the first network (Smith; Col. 8, Lines 4-24 - The VAS 190 may next transmit a response back to the MPS 100, which can include transmitting the response directly to the NMD that caused the wake-word event. The response is typically based on the intent that the VAS 190 determined was present in the voice input). 

	As per claims 6 and 13, Smith in view of Andrew discloses:
	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, the stages further comprising forming a communication path between the client device and the external voice assistant device using a local discovery protocol (Smith; Col. 42, Lines 58-67 - the NMD 703 determines that the Amazon VAS is down or otherwise unavailable. Since the Amazon VAS is temporarily unable to process the voice input 886a, the NMD 703 outputs an audible prompt 886d indicating that the Amazon VAS is unavailable and asking the user 123 if they would like to process the voice input 886a locally. Since the voice input 886e includes an affirmative response, the NMD 703 processes the voice input locally and then provides a audible prompt 886f indicating that the command in the voice input 886a was carried out).

	As per claims 7, 14 and 20, Smith in view of Andrew discloses:
	The system, non-transitory computer readable medium and method of claims 1, 8 and 15, the stages further comprising, prior to generating the response, authenticating a speaker of the voice query by comparing the voice query with a voice sample stored in the memory storage (Smith; Col. 39, Lines 10-21 - the NMD 703 may identify a user based on a previously-provided “voice print” based on their unique voice. The voice assistant service and/or the media playback system 100 may maintain or have access to this voice print. When the user provides voice input to the NMD 703, the NMD 703 may query voice assistant service for accounts matching the user's voice, in an effort to find the user's particular account. If the voice assistant service finds a matching account, the voice assistant service may provide the NMD 703 with the authentication information. Further, the NMD 703 may output a user identification (e.g., email address) to confirm that the correct account was identified).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art made of record and not relied upon includes:
Mulherkar et al. (US Patent 10365887 B1) recites the generation of commands based on location and wake word.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658